UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6543



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS BENITEZ,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.    James P. Jones, Chief
District Judge. (CR-02-10105; CA-05-112-7)


Submitted: December 15, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlos Benitez, Appellant Pro Se. John Leslie Brownlee, United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Carlos Benitez seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2255 (2000) motion and his motion

for reconsideration.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue     absent    “a    substantial     showing     of    the    denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).                A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    both    that   the   district    court’s        assessment      of    his

constitutional      claims      is    debatable    and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Benitez   has   not    made       the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately       presented       in    the

materials       before   the    court    and    argument     would       not    aid    the

decisional process.



                                                                               DISMISSED